SUMMARY ORDER
Plaintiff-appellant Simon Newman appeals from a judgment in favor of defen*536dants in this Bivens action challenging the quality and quantity of food served in the Metropolitan Detention Center in Brooklyn, New York. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
Newman challenges the decision of the District Court to grant defendants’ motion for summary judgment. We reject that challenge and agree with the District Court’s determination that there was no “material issue of fact as to whether defendants had the requisite notice of the problems with the food identified by plaintiff.” Newman v. Zenk, No. 05-CV-759, slip op. at 10 (E.D.N.Y Mar. 29, 2007); see Phelps v. Kapnolas, 308 F.3d 180, 185-86 (2d Cir. 2002). Because no reasonable juror could find in Newman’s favor on this element of his claim, defendants were entitled to summary judgment.
Newman also appears to challenge certain discovery rulings of the District Court, but he provides no explanation of what additional discovery he sought from defendants, does not indicate what efforts he took to obtain that discovery, and identifies no specific ruling of the District Court on discovery issues that he seeks to challenge. Accordingly, we have no basis to conclude that any of the discovery rulings of the District Court constituted an abuse of discretion.
Having considered all of Newman’s arguments on appeal and finding all of them lacking in merit, we AFFIRM the judgment of the District Court.